DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rau et al. (Rau; US Pub No. 2015/0092056 A1).
As per claim 1, Rau discloses a method for monitoring motion of a vehicle, the method comprising:
receiving a first sensor dataset from one or more sensors of a vehicle, the first sensor dataset collected while a driver drives the vehicle (paragraph [0032], lines 1-3; paragraph [0065], lines 3-6);
identifying a driving pattern of the driver based on analyzing the first sensor dataset (paragraph [0015], lines 4-5);
setting a parameter based on the driving pattern (paragraph [0015], lines 5-9; paragraph [0032]: vehicle systems work in coordination with predetermined driver driving pattern);
associating the parameter with the driver (paragraph [0011]: driver profile);
receiving a second sensor dataset from the one or more sensors of the vehicle, the second sensor dataset collected while the driver drives the vehicle and after collection of the first sensor dataset (paragraph [0011]: compare the driver’s current driving with stored driver profile);
identifying that the driver is inattentive by identifying a difference between the second sensor dataset and the parameter (paragraph [0011]: comparison and determining whether driver is impaired or distracted); and
sending an alert based on the identification that the driver is inattentive (paragraph [0044], lines 18-21).
As per claim 2, Rau discloses the method of claim 1, further comprising:
identifying a lane variance threshold to associate with the driver, the lane variance threshold corresponding to a distance that the vehicle moves from a center of a lane, wherein the distance from the center of the lane (paragraph [0032], lines 3-5; paragraph [0044] line 9) is associated with the driving pattern (paragraph [0015], lines 4-9); and
identifying that the alert is to be sent (paragraph [0044], lines 18-21) based on the distance that the vehicle moves from the center of the lane exceeding the lane variance threshold (paragraph [0032], lines 3-5; paragraph [0044] line 9: distance from lane marking).
As per claim 3, Rau discloses the method of claim 1, further comprising storing data associated with the driving pattern (paragraph [0015], lines 4-9), the stored data including a variance, the variance associated with a distance that the vehicle moves away from a center of a lane (paragraph [0032], lines 3-5; paragraph [0044] line 9).
As per claim 8, (see rejection of claim 1 above) a non-transitory computer-readable storage media having embodied thereon a program executable by a processor for implementing a method for monitoring motion of a vehicle, the method comprising:
receiving a first sensor dataset from one or more sensors of a vehicle, the first sensor dataset collected while a driver drives the vehicle;
identifying a driving pattern of the driver based on analyzing the first sensor dataset;
setting a parameter based on the driving pattern;
associating the parameter with the driver;
receiving a second sensor dataset from the one or more sensors of the vehicle, the second sensor dataset collected while the driver drives the vehicle and after collection of the first sensor dataset;
identifying that the driver is inattentive by identifying a difference between the second sensor dataset and the parameter; and
sending an alert based on the identification that the driver is inattentive.
As per claim 9, (see rejection of claim 2 above) the non-transitory computer-readable storage media of claim 8, the program further executable to implement:
identifying a lane variance threshold to associate with the driver, the lane variance threshold corresponding to a distance that the vehicle moves from a center of a lane, wherein the distance from the center of the lane is associated with the driving pattern; and
identifying that the alert is to be sent based on the distance that the vehicle moves from the center of the lane exceeding the lane variance threshold.
As per claim 10, (see rejection of claim 3 above) the non-transitory computer-readable storage media of claim 8, the program further executable to implement storing data associated with the driving pattern, the stored data including a variance, the variance associated with a distance that the vehicle moves away from a center of a lane.
As per claim 15, (see rejection of claim 1 above) an apparatus for monitoring motion of a vehicle, the apparatus comprising: 
one or more sensors at a vehicle that sense a first sensor dataset, the first sensor dataset sensed while a driver drives the vehicle; 
a memory; and 
a processor that executes instructions out of the memory to: 
receive the first sensor dataset from the one or more sensors, 
identify a driving pattern of the driver based on analyzing the first sensor dataset, 
set a parameter based on the driving pattern, 
associate the parameter with the driver, 
receive a second sensor dataset from the one or more sensors of the vehicle, the second sensor dataset collected while the driver drives the vehicle and after collection of the first sensor dataset, 
identifying that the driver is inattentive by identifying a difference between the second sensor dataset and the parameter, and 
sending an alert based on the identification that the driver is inattentive.
As per claim 16, (see rejection of claim 2 above) the apparatus of claim 15, wherein the processor executes the instructions out of the memory to further: 
identify a lane variance threshold to associate with the driver, the lane variance threshold corresponding to a distance that the vehicle moves from a center of a lane, wherein the distance from the center of the lane is associated with the driving pattern; and 
identify that the alert should be sent based on the distance that the vehicle moves from the center of the lane exceeding the lane variance threshold. 
As per claim 17, (see rejection of claim 3 above) the apparatus of claim 15, wherein the processor executes the instructions out of the memory to further:
store data associated with the driving pattern, the stored data including a variance, the variance associated with a distance that the vehicle moves away from a center of a lane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Boykin et al. (Boykin; US Pub No. 2018/0025636 A1).
As per claim 4, Rau teaches the method of claim 3.
Rau does not expressly teach wherein the stored data includes a periodicity, the periodicity associated with a frequency that the vehicle crosses the center of the lane.
Boykin teaches wherein the stored data includes a periodicity, the periodicity associated with a frequency that the vehicle crosses the center of the lane (paragraph [0106], lines 9-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the center line crossing detection as taught by Boykin, since Boykin states in paragraph [0106] that such a modification would result in determining a type of driving, i.e. aggressive, reckless or intoxicated.
As per claim 11, (see rejection of claim 4 above) the non-transitory computer-readable storage media of claim 10, wherein the stored data includes a periodicity, the periodicity associated with a frequency that the vehicle crosses the center of the lane.
As per claim 18, (see rejection of claim 4 above) the apparatus of claim 17, wherein the stored data includes a periodicity, the periodicity associated with a frequency that the vehicle crosses the center of the lane.

Claims 5-7, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Schmitz et al. (Schmitz; US Pub No. 2010/0039249 A1).
As per claim 5, Rau teaches the method of claim 1.
Rau does not expressly teach further comprising storing data associated with the driving pattern, the stored data including a frequency of driver corrections.
Schmitz teaches further comprising storing data associated with the driving pattern, the stored data including a frequency of driver corrections (paragraph [0020]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement detecting a frequency of a driving behavior as taught by Schmitz, since Schmitz states in paragraph [0007] that such a modification would result in determining a driver state.
As per claim 6, Rau teaches the method of claim 1.
Rau does not expressly teach further comprising identifying that the vehicle has crossed a lane variance line more than a threshold number of times during a time period, wherein the alert is sent based on the vehicle crossing the lane variance more than the threshold number of times during the time period.
further comprising identifying that the vehicle has crossed a lane variance line more than a threshold number of times during a time period, wherein the alert is sent based on the vehicle crossing the lane variance more than the threshold number of times during the time period (paragraphs [0006] & [0020]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement detecting a frequency of a driving behavior as taught by Schmitz, since Schmitz states in paragraph [0007] that such a modification would result in determining a driver state.
As per claim 7, Rau teaches the method of claim 1.
Rau does not expressly teach further comprising:
identifying a current variance of the driver;
identifying a current periodicity of the driver; and
identifying that the driver is attentive based on the current variance and the current periodicity of the driver corresponding to the driving pattern of the driver.
Schmitz teaches further comprising:
identifying a current variance of the driver;
identifying a current periodicity of the driver; and
identifying that the driver is attentive based on the current variance and the current periodicity of the driver corresponding to the driving pattern of the driver (paragraph [0020]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement detecting a frequency of a driving behavior as 
As per claim 12, (see rejection of claim 5 above) the non-transitory computer-readable storage media of claim 8, the program further executable to implement storing data associated with the driving pattern, the stored data including a frequency of driver corrections.
As per claim 13, (see rejection of claim 6 above) the non-transitory computer-readable storage media of claim 8, the program further executable to implement identifying that the vehicle has crossed a lane variance line more than a threshold number of times during a time period, wherein the alert is sent based on the vehicle crossing the lane variance more than the threshold number of times during the time period.
As per claim 14, (see rejection of claim 7 above) the non-transitory computer-readable storage media of claim 8, the program further executable to:
identify a current variance of the driver;
identify a current periodicity of the driver; and
identify that the driver is attentive based on the current variance and the current periodicity of the driver corresponding to the driving pattern of the driver.
As per claim 19, (see rejection of claim 5 above) the apparatus of claim 15, wherein the processor executes the instructions out of the memory to further:
store data associated with the driving pattern, the stored data including a frequency of driver corrections.
As per claim 20, (see rejection of claim 6 above) the apparatus of claim 15, wherein the processor executes the instructions out of the memory to further:
identify that the vehicle has crossed a lane variance line more than a threshold number of times during a time period, wherein the alert is sent based on the vehicle crossing the lane variance more than the threshold number of times during the time period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ewert (US Pub No. 2018/0299890 A1): similar inventive concept
Heracles et al. (US Pub No. 2011/0095879 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684